Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-8 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Mabuchi (US 2016/0182842 A1, hereinafter “Mabuchi”), and in view of Liu et al. (US 2015/0333534 A1, hereinafter “Liu”).

Regarding claim 1, Mabuchi teaches a semiconductor integrated circuit (Figs. 1-4) comprising: 

and a pair of 
	Mabuchi does not teach wherein the a pair of Transistors are TFETs (Tunnel Field Effect Transistors) for amplifying a difference.
However, Liu discloses a pair of Transistors are TFETs (Tunnel Field Effect Transistors) for amplifying a difference (an operational amplifier including tunnel field-effect transistors (TFET)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the a pair of Transistors are TFETs (Tunnel Field Effect Transistors) for amplifying a difference as taught by Liu into Mabuchi’s differential amplification circuit. The suggestion/ motivation for doing so would be to provide a significant voltage gain improvement and noise reduction (Liu: [0010]).

Regarding claim 3, the Mabuchi and Liu combination teaches the semiconductor integrated circuit according to claim 1, in addition Mabuchi discloses wherein the pixel circuit includes a predetermined number of pixel circuits arranged in a two-dimensional lattice shape, and the pair of TFETs is provided for each of the pixel circuits (Figs. 1-3: on an upper substrate 10 arranged with pixels in a 2x2 matrix 21).

Regarding claim 4, the Mabuchi and Liu combination teaches the semiconductor integrated circuit according to claim 1, in addition Mabuchi discloses further comprising: a data storage unit that acquires and stores data indicating time until the differential amplification signal changes to have a value different from an initial value, as pixel data (Figs. 1-3, [0079]: the output end of the comparator 51 is input to the latch circuit 52. latch circuit 52 has such a configuration in which the code value indicating time of that time is input to the latch circuit 52, and when the code value of the output reversal of the comparator 51 is kept and is later read.).

Regarding claim 5, the Mabuchi and Liu combination teaches the semiconductor integrated circuit according to claim 4, in addition Mabuchi discloses wherein the data storage unit is provided for each of the pixel circuits (Figs. 1-3, [0055]: the output end of the comparator 51 is input to the latch circuit 52. latch circuit 52 has such a configuration in which the code value indicating time of that time is input to the latch circuit 52, and when the code value of the output reversal of the comparator 51 is kept and is later read.).

Regarding claim 6, the Mabuchi and Liu combination teaches the semiconductor integrated circuit according to claim 4, in addition Mabuchi discloses wherein the storage unit is provided for each column that includes a set of the pixel circuits arranged in a predetermined direction (Figs. 1-3, [0079]: the output end of the comparator 51 is input to the latch circuit 52. latch circuit 52 has such a configuration in which the code value indicating time of that time is input to the latch circuit 52, and when the code value of the output reversal of the comparator 51 is kept and is later read.).

Regarding claim 7, the Mabuchi and Liu combination teaches the semiconductor integrated circuit according to claim 1, in addition Mabuchi discloses further comprising: a substrate (Figs. 9-11: transistors 681 and 682 serving as an input differential pair on a substrate 500); 
an N-well layer formed on the substrate (n-type well (n-well) on the substrate 500); 
a pair of N layers including an N-type semiconductor (n-type diffusion region of the transistors 681 and 682), and 
the combination does not teach a P layer including a P-type semiconductor, wherein the P layer the P layer is disposed between the pair of N layers on the N-well layer, each source of the pair of TFETs is formed in the P layer, and drains of the pair of TFETs are formed in the pair of N layers, respectively.
However, Liu discloses a P layer including a P-type semiconductor, wherein the P layer and the pair of N layers are provided on the N-well layer, the P layer is disposed between the pair of N layers on the N-well layer, each source of the pair of TFETs is formed in the P layer, and drains of the pair of TFETs are formed in the pair of N layers, respectively (Figs. 1, [0079]: a Tunneling Field Effect Transistor (“TFET”) can be seen as a reverse-biased, gated p-i-n tunnel diode with asymmetrical source/drain doping. The reverse biased diode leakage determines the current in the off-state, or I.sub.off, of the TFET. The on-state is enabled by the gate-controlled band-to-band tunneling at the source-channel junction).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the combination does not teach a P layer including a P-type semiconductor, wherein the P layer and the pair of N layers are provided on the N-well layer, the P layer is disposed between the pair of N layers on the N-well layer, each source of the pair of TFETs is formed in the P layer, and drains of the pair of TFETs are formed in the pair of N layers, respectively. The suggestion/ motivation for doing so would be to improve the functionalities of the components (Liu: [0079]).

Regarding claim 8,  claim 8 has been analyzed and rejected with regard to claims 1&4 and in accordance with Mabuchi's further teaching on: a processing unit that .

Claim 2 is rejected under 35 U.S.C. 103 (a) as being unpatentable over the Mabuchi and Liu combination, and in view of Oishi (US 2007/0152752 A1, hereinafter “Oishi”).

Regarding claim 2, the Mabuchi and Liu combination teaches the semiconductor integrated circuit according to claim 1, in addition the combination discloses further comprising: a MOSFET (Metal Oxide Semiconductor Field Effect Transistor) (Fig. 3: Mabuchi’s current source unit 145) for supplying a constant current to the pair of TFETs (Liu: using TFET), except wherein an area of a gate of the MOSFET is substantially equal to an area of a gate of each of the pair of TFETs.
However, Oishi wherein an area of a gate of the MOSFET is substantially equal to an area of a gate of each of the pair a differential pair 10 comprises transistors M11 and M12, which are n-type MOSFETs. The sources of the respective transistors M11 and M12 are connected to a drain of a transistor M13 that is an n-type MOSFET. The transistor size ratio of the differential pair constituting the resistance load differential amplifier as a target of gain stabilization and the transistor size ratio of the differential pair of FIG. 4 are made the same).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein an area of a gate of the MOSFET is substantially equal to an area of a gate of each of the pair of TFETs as Oishi into the Mabuchi and Liu combination. The suggestion/ motivation for doing so would be to suppress the variation of a gain in a resistance load differential amplifier (Oishi: [0037]).

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELAAZIZ TISSIRE whose telephone number is (571)270-7204.  The examiner can normally be reached on Monday through Friday from 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ye Lin can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a .
/ABDELAAZIZ TISSIRE/           Primary Examiner, Art Unit 2697